DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/375,232, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, 62/375,232 fails to disclose selecting a pattern of DMRS locations (or receiving a pattern of DMRSs in the locations, in the case of claim 38) or the DMRS itself, as claimed in independent claims 7, 38 and 44.

The disclosure of the prior-filed application, Application No. 62/329,047, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, 62/329,047 fails to disclose selecting a pattern of DMRS locations (or receiving a pattern of DMRS in the locations, in the case of claim 38) or the DMRS itself, as claimed in independent claims 7, 38 and 44.
The disclosure of the prior-filed application, Application No. 62/300,332, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, 62/300,332 fails to disclose selecting a pattern of DMRS locations (or receiving a pattern of DMRS in the locations, in the case of claim 38) or the DMRS itself, as claimed in independent claims 7, 38 and 44.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27, 37, 38, 40 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-01608715 (“715”) (Author Unknown, Discussion on randomization on DMRS, pages 1-5, Doc No. R1-1608715, 14 October 2016) in view of Kumar, et al. (US Pre Grant Publication No. 2019/0068342 A1 [note also IN 201641003293].)

Regarding claims 27 and 44, 715 discloses an apparatus configured to and a user equipment device to:

a. select a pattern of Demodulation Reference Signal (DMRS) locations from a plurality of patterns of DMRS locations within a resource unit (RU) of a Physical Resource Allocation (PRA) of a shared channel for transmission to a user equipment (UE), wherein the pattern of DMRS locations includes pattern-specific time domain locations; (The system of 715 discloses a vehicle-to vehicle/V2V [page 1, third diamond, “A UE transmitting SCI defined in Rel-14 V2V”] transmission between two UE devices that includes the transmission of a DMRS signal on the PSSCH [page 1, section 1, first sentence] on resources indicated in the SCI [page 1, second “Agreement” with SCI contents”…particularly frequency resource location of initial transmission; see also pages 4-5, section 14.1.1.4C]. The PSSCH is transmitted using a resource unit comprising the selected sub-channels in a specific subframe [pages 2-3, section 2.2; see also pages 4-5, section 14.1.1.4C, in particular the discussion of SCI format 1]. Inside a particular resource unit/designates sub channels of a sub-frame the system will select a particular pattern of contiguous resource blocks [see the last paragraph of page 4, carried on to page 5]. This pattern is in the time domain, as the number of resource blocks in the pSSCH can be less than or equal to the total number of subchannels, LsubCH multiplied by nbubCHsize and would not physically fit only in the frequency domain [see the last paragraph of page 4, carried on to page 5] the time domain locations will be pattern specific as each pattern starts with 
    PNG
    media_image1.png
    23
    387
    media_image1.png
    Greyscale
such that each unique pattern starts with a unique PRB number based on m determined from the PSCCH in the case of a pre configured pool with PSCCH adjacency where beta equals 2  [pages 4-5, section 14.1.1.4C, in particular the discussion of SCI format 1].)

b. transmit DMRS sequences to the UE in DMRS locations of the selected pattern of DMRS locations; and (The UE sends the DMRS sequence to another UE, which receives it based on the selected pattern/ RIV/frequency resource location code point [pages 1-2, sections 1 and 2.1].)

715 fails to disclose decoding information received from the UE, the information generated based on characteristics of the transmitted DMRS sequences or an apparatus comprising memory and processing circuitry in communication with the memory and arranged to perform recited functions and a computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE), the one or more processors to perform the recited functions. In the same field of endeavor, Kumar discloses decoding information received from the UE, the information generated based on characteristics of the transmitted DMRS sequences or an apparatus comprising memory and processing circuitry in communication with the memory and arranged to perform recited functions and a computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE), the one or more processors to perform the recited functions. (The system of Kumar discloses a first UE may determine the link quality of a D2D link by transmitting a DMRS signal and receiving, in response, the measured CQI of the channel from the other UE [fig. 5A and paragraphs 0033-0034; see also IN 201641003293, fig. 5A and page 8, line 36 to page 9, line 17]. The functions of the UE may be carried out using a memory and processor [paragraphs 0110-0113;see also IN 201641003293, page 27, lines 1-34].)
Therefore, since Kumar discloses CQI reporting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the CQI reporting of Kumar with the system of 715 by having the other UE report back the measured CQI to the UE transmitting the DMRS by and to have the UE perform the recited function using a processor and memory/non-transitory computer readable medium bearing instruction for execution. The motive to combine it to allow measurement of the wireless channel and to allow the use of low cost processors and memory.
Regarding claim 37, 715 discloses the pattern of DMRS locations is disposed on at least one of different subcarriers or symbols in the RU. (715 discloses that the DMRS locations may be dispersed across different sub-channels [see page 2, section 2.2] these different frequency sub channels will have different symbols and subcarriers [see also the independent claim, supra].)
Regarding claim 38, 715 discloses a user equipment including a transceiver configured to communicate with other UEs caused, the UE caused to detect a plurality of Demodulation Reference Signals (DMRSs) received from another UE according to a pattern of DMRS locations, the pattern of DMRS locations being selected from a plurality of patterns of DMRS locations and disposed at locations in a resource unit (RU) of a Physical Resource Allocation (PRA) in a shared data channel or a shared control channel (The system of 715 discloses a vehicle-to vehicle/V2V [page 1, third diamond, “A UE transmitting SCI defined in Rel-14 V2V”] transmission between two UE devices that includes the transmission of a DMRS signal on the PSSCH by another UE, which is received at a UE, [i.e. the claimed UE here] [page 1, section 1, first sentence] [page 1, second “Agreement” with SCI contents”…particularly frequency resource location of initial transmission; see also pages 4-5, section 14.1.1.4C]. The PSSCH is transmitted using a resource unit comprising the selected sub-channels in a specific subframe [pages 2-3, section 2.2; see also pages 4-5, section 14.1.1.4C, in particular the discussion of SCI format 1]. Inside a particular resource unit/designates sub channels of a sub-frame the system will select a particular pattern of contiguous resource blocks [see the last paragraph of page 4, carried on to page 5]. This pattern is in the time domain, as the number of resource blocks in the pSSCH can be less than or equal to the total number of subchannels, LsubCH multiplied by nbubCHsize and would not physically fit only in the frequency domain [see the last paragraph of page 4, carried on to page 5] the time domain locations will be pattern specific as each pattern starts with 
    PNG
    media_image1.png
    23
    387
    media_image1.png
    Greyscale
such that each unique pattern starts with a unique PRB number based on m determined from the PSCCH in the case of a pre configured pool with PSCCH adjacency where beta equals 2  [pages 4-5, section 14.1.1.4C, in particular the discussion of SCI format 1].)
715 fails to disclose encoding channel quality information based on measuring the plurality of DMRSs for transmission to the other UE or a user equipment (UE), comprising a transceiver configured to communicate with other UEs and a baseband processor in communication with the transceiver and configured to cause the UE to perform the recited functions. In the same field of endeavor, Kumar discloses encoding channel quality information based on measuring the plurality of DMRSs for transmission to the other UE or a user equipment (UE), comprising a transceiver configured to communicate with other UEs and a baseband processor in communication with the transceiver and configured to cause the UE to perform the recited functions (The system of Kumar discloses a first UE may determine the link quality of a D2D link by transmitting a DMRS signal and receiving, in response, the measured CQI of the channel from the other UE [fig. 5A and paragraphs 0033-0034; see also IN 201641003293, fig. 5A and page 8, line 36 to page 9, line 17]. The functions of the UE may be carried out using a memory and processor [paragraphs 0110-0113;see also IN 201641003293, page 27, lines 1-34]. Kumar further discloses a baseband processor [paragraph 0109 and IN 201641003293 page 26, last paragraph] and transceiver [i.e. transmitter and receiver] [paragraph 0110 and IN 201641003293 page 27, first paragraph].))
Therefore, since Kumar discloses CQI reporting and baseband processors, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the CQI reporting of Kumar with the system of 715 by having the other UE report back the measured CQI to the UE transmitting the DMRS by performing the recited function using a baseband processor and memory communicating with the transceiver of 715. The motive to combine it to allow measurement of the wireless channel and to allow the use of low cost processors and memory.
Regarding claim 40, 715 discloses the pattern of DMRS locations is disposed on at least one of different subcarriers or symbols in the RU. (715 discloses that the DMRS locations may be dispersed across different sub-cahenels [see page 2, section 2.2] these different frequency sub channels will have different symbols and subcarriers [see also the independent claim, supra].)

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-01608715 (“715”) (Author Unknown, Discussion on randomization on DMRS, pages 1-5, Doc No. R1-1608715, 14 October 2016) in view of Kumar, et al. (US Pre Grant Publication No. 2019/0068342 A1 [note also IN 201641003293] as applied to claim 27 and further in view of Abedini, et al. (US Pre Grant Publication No. 2017/0273128).

Regarding claim 28, 715 as modified by Kumar fails to disclose the DMRS sequences are random sequences defined by a Zadoff-Chu sequence. In the same field of endeavor, Abedini discloses the DMRS sequences are random sequences defined by a Zadoff-Chu sequence. (Abedini discloses the system may use a Zadoff-Chu sequence with a randomized base sequence for DMRS signals in V2V communications [paragraph 0081, 0086; see also 62/331,754, paragraph 0085].)
Therefore, since the system of Abedini discloses the use of randomized Zadoff-Chu DMRS sequences, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the randomized Zadoff-Chu sequences of Abedini with the system of 715 as modified by Kumar by implementing the DMRS sequence as a randomized Zadoff-Chu sequence. The motive to combine is to use a Zadoff-Chu sequence to allow easier distinguishment of multiple transmitted signals from other devices.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-01608715 (“715”) (Author Unknown, Discussion on randomization on DMRS, pages 1-5, Doc No. R1-1608715, 14 October 2016) in view of Kumar, et al. (US Pre Grant Publication No. 2019/0068342 A1 [note also IN 201641003293] as applied to claims 27 and 38 and further in view of R1-160620 (“620”) (Author Unknown, Discussions on PUSCH design for NB-IoT, Doc. No. R1-160620, 19 February 2016, pages 1-7).

Regarding claim 29, 715 as modified by Kumar fails to disclose each random sequence is mapped onto M-ary phase shift keying (MPSK) signal modulation. In the same field of endeavor, 620 discloses each random sequence is mapped onto M-ary phase shift keying (MPSK) signal modulation. (The system of 620 discloses the use of pi/2 shifted binary phase shift keying modulation, which is a form of m-ary phase shift keying [page 1, When single-tone is allocated, Pi/4-QPSK and Pi/2-BPSK are supported; page 2, sections 2.1 and 2.2].)
Therefore, since 620 suggests MPSK modulation of DMRS, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the MPSK modulation of DMRS of 620 with the system of 715 as modified by Kumar by implementing π/2-BPSK and π/4-QPSK for transmission of the DMRS signal. The motive to combine is provided by 620 and is to reduce worse case PAPR (section 2.1, last paragraph).

Claims 30 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-01608715 (“715”) (Author Unknown, Discussion on randomization on DMRS, pages 1-5, Doc No. R1-1608715, 14 October 2016) in view of Kumar, et al. (US Pre Grant Publication No. 2019/0068342 A1 [note also IN 201641003293] as applied to claims 27 and 38 and further in view of R1-160620 (“620”) (Author Unknown, Discussions on PUSCH design for NB-IoT, Doc. No. R1-160620, 19 February 2016, pages 1-7) and Papasakellariou (US Pre Grant Publication No. 2017/0366377 A1)

Regarding claim 30 and 39, 715 as modified by Kumar fails to respective RUs of the PRA comprise respective pairs of DMRS. In the same field of endeavor, 620 discloses respective RUs of the PRA comprise respective pairs of DMRS. (The system of 620 discloses that in a 2 DMRS symbol system a single RU may have two DMRS symbol [pages 2-3 ,section 2.2, particularly proposal 3].)
Therefore, since 620 discloses a pair of RUs in each RU, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the pairs of 620 with the system of 715 as modified by Kumar by including a pair of DMRS signals in a single RU. The motive to combine is to allow a sparse DMRS symbol pattern with only a pair to reduce signaling overhead. 
715 as modified by Kumar and 620 fails to disclose the DMRS having a transmission power higher than that of data signals in a first RU of another PRA in the shared channel. In the same field of endeavor, Papasakellariou discloses the DMRS having a transmission power higher than that of data signals in a first RU of another PRA in the shared channel. (Papasakellariou discloses boosting the power of a transmitted DMRS with respect to data to allow easier reception of the DMRS while maintaining constant overall power [paragraphs 0240-0241; see also 62/354,452, pages 33-34, particularly fig. 13 and related discussion].)
Therefore, since Papasakellariou suggests DMRS boosting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the boosting of Papasakellariou with the system of 715 as modified by Kumar and 620 by boosting the transmitted power of the DMRS signal over other data signals of other data PRAs in the shared channel. The motive to combine is to allow more available data RUs for data by using a boosted DMRs to reduce the needed DMRS transmission RUs.


Claims 31 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-01608715 (“715”) (Author Unknown, Discussion on randomization on DMRS, pages 1-5, Doc No. R1-1608715, 14 October 2016) in view of Kumar, et al. (US Pre Grant Publication No. 2019/0068342 A1 [note also IN 201641003293] as applied to claims 27 and 38 and further in view of R1-161125 (“125”) (Author Unknown, Discussions on PUSCH design for NB-IoT, Doc. No. R1-160620, 19 February 2016, pages 1-7) and Lee, et al. (US Pre Grant Publication No. 2016/0353440 A1). 

Regarding claim 31, 715 as modified by Kumar fails to disclose replicating the pattern of DMRS locations every predetermined number of subframes or predetermined number of RUs of the shared channel in a subframe, wherein the predetermined number of RUs is an integer greater than 1 and configure the predetermined number of subframes or the predetermined number of RUs, wherein to configure the predetermined number of subframes or the predetermined number of RUs. In the same field of endeavor, 125 discloses disclose replicating the DMRS locations every predetermined number of subframes. (The system of 125 discloses that the transmitted signal [which would include the DMRS locations] may be replicated across subframes in a predetermined pattern [i.e. every predetermined number of subframes] [page 4 – the system repeats the transmitted subframes of the PUSCH [which includes the DMRS – see the independent claim, supra], resulting in the contents being repeated every predetermined number of subframes; see also page 1, the repetition is of the PUSCH].)
Therefore, since 125 discloses subframe based repetition, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the subframe repetition of 125 with the system of 715 as modified by Kumar by repeating the contents of a subframe every predetermined number of subframes for the overall repetition time. The motive to combine is to allow a higher probability of successful reception using repetition.
715 as modified by Kumar and 125 fails to disclose configuring the predetermined number of subframes by higher layer signaling a configuration parameter. In the same field of endeavor, Lee discloses configuring the predetermined number of subframes by higher layer signaling a configuration parameter. (The system of Lee discloses determining the number of repetitions at a device determining the channel parameters and configuring the repetition number using higher layer signaling, [paragraph 0394] which would alter the spacing of the system of 125 by decreasing/increasing the number of adjacent repetitions. )
Therefore, since the system of Lee suggests configuration of a shared channel repetition level, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the repetition level of Lee with the system of 715 as modified by Kumar and 125 by altering the repetition level of the shared channel, and by extension the number of adjacent repetitions and the spacing between non-adjacent repetitions, using higher layer signaling based on a determined number of repetitions at the UE, as taught by Lee in accordance with the UE determining channel related parameters (such as the patterns) in the system of 715. The motive to combine is to allow flexibility in the chosen repetition level to optimize bandwidth waste through repetition against the probability of successful reception.
Regarding claim 41, 715 as modified by Kumar fails to disclose a pattern of DMRS locations is repeated at a predetermined number of subframes. In the same field of endeavor, 125 disclose a pattern of DMRS locations is repeated at a predetermined number of subframes. (The system of 125 discloses that the transmitted signal [which would include the DMRS locations] may be replicated across subframes in a predetermined patter [i.e. every predetermined number of subframes] [page 4 – the system repeats the transmitted subframes of the PUSCH [which includes the DMRS – see the independent claim, supra], resulting in the contents being repeated every predetermined number of subframes; see also page 1, the repetition is of the PUSCH].)
Therefore, since 125 discloses subframe based repetition, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the subframe repetition of 125 with the system of 715 as modified by Kumar by repeating the contents of a subframe every predetermined number of subframes for the overall repetition time, with the repeated contents received at the UE. The motive to combine is to allow a higher probability of successful reception using repetition.
715 as modified by Kumar and 125 fails to disclose the baseband processor is further configured to cause the UE to detect the predetermined number of subframes from higher layer signaling. In the same field of endeavor, Lee discloses the baseband processor is further configured to cause the UE to detect the predetermined number of subframes from higher layer signaling. (The system of Lee discloses determining the number of repetitions at a device determining the channel parameters and configuring the repetition number using higher layer signaling, [paragraph 0394] which would alter the spacing of the system of 125 by decreasing/increasing the number of adjacent repetitions. )
Therefore, since the system of Lee suggests configuration of a shared channel repetition level, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the repetition level of Lee with the system of 715 as modified by Kumar and 125 by altering the repetition level of the shared channel, and by extension the number of adjacent repetitions and the spacing between non-adjacent repetitions, using higher layer signaling based on a determined number of repetitions indicating to the UE the pattern of DMRS locations. The motive to combine is to allow flexibility in the chosen repetition level to optimize bandwidth waste through repetition against the probability of successful reception.


Claims 34 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-01608715 (“715”) (Author Unknown, Discussion on randomization on DMRS, pages 1-5, Doc No. R1-1608715, 14 October 2016) in view of Kumar, et al. (US Pre Grant Publication No. 2019/0068342 A1 [note also IN 201641003293] as applied to claims 27 and 38 and further in view of Ma, et al. (US Pre Grant Publication No. 2020/0260355 A1).

Regarding claims 34, 715 as modified by Kumar fails to disclose the UE is a wearable UE, and the processing circuitry is configured to communicate data from the other UE to a base station. In the same field of endeavor, Ma discloses the other UE is a wearable UE, and the processing circuitry is configured to communicate data from the other UE to a base station. (The system of Ma discloses that a UE may act as a relay for relaying the data of a far end UE to a base station [fig. 2, examples 1 and 2; paragraph 0103]. The far end UE may be a wearable device [paragraph 0092].)
Therefore, since the system of Ma discloses data relay for wearable far end devices, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the relaying of Ma with the system of 715 as modified by Kumar by having the UE relay data to a base station for the other UE, which is a wearable device. The motive to combine is to allow range extension for the wearable UE using a relay. 
Regarding claim 43, 715 as modified by Kumar fails to disclose the UE is a wearable UE, the baseband processor is further configured to cause the UE to communicate data to a base station via communication with the other UE. In the same field of endeavor, Ma discloses the UE is a wearable UE, the baseband processor is further configured to cause the UE to communicate data to a base station via communication with the other UE. (The system of Ma discloses that a UE may act as a relay for relaying the data of a far end UE to a base station [fig. 2, examples 1 and 2; paragraph 0103]. The far end UE may be a wearable device [paragraph 0092].)
Therefore, since the system of Ma discloses data relay for wearable far end devices, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the relaying of Ma with the system of 715 as modified by Kumar by having the UE relay data to a base station for the other UE, which is a wearable device. The motive to combine is to allow range extension for the wearable UE using a relay. 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-01608715 (“715”) (Author Unknown, Discussion on randomization on DMRS, pages 1-5, Doc No. R1-1608715, 14 October 2016) in view of Kumar, et al. (US Pre Grant Publication No. 2019/0068342 A1 [note also IN 201641003293] as applied to claim 27 and further in view of Kimura, et al. (US Pre Grant Publication No. 2019/0173612 A1 [Note also JP 2015-1570895, which has an English translation of fig. 26 not also the translation of the discussion of fig. 26).

Regarding claim 36, 715 as modified by Kumar fails to disclose the shared channel comprises an acknowledgment (ACK) channel. In the same field of endeavor, Kimura discloses disclose the shared channel comprises an acknowledgment (ACK) channel. (The system of Kimura discloses two UEs sending an acknowledgement between them using the PSSCH [fig. 28, element S114; see also JP 2015-1570895, which has an English translation of fig. 26, element S114 indicating ACK/NACK transmission on the PSSCH].)
Therefore since Kimura discloses transmitting ACK/NACK using PSSCH, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the ACK/NACK PSSCH of Kimura in the system of 715 as modified by Kumar by transmitting ACK/NACK using the PSSCH. The motive to combine is to allow for delivery confirmation and to further reduce overhead on the control channel by using the PSSCH for transmission of ACK/NACK information.

Claims 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-01608715 (“715”) (Author Unknown, Discussion on randomization on DMRS, pages 1-5, Doc No. R1-1608715, 14 October 2016) in view of Kumar, et al. (US Pre Grant Publication No. 2019/0068342 A1 [note also IN 201641003293] as applied to claim 38 and further in view of Miao, et al. (US Pre Grant Publication No. 2015/0282124 A1)

Regarding claim 42, 715 as previously modified by Kumar fails to disclose wherein the pattern of DMRS locations is repeated at a predetermined number of RUs of the shared data channel or shared control channel in a subframe and wherein the baseband processor is further configured to cause the UE to detect the predetermined number of RUs from at least one of: higher layer signaling. In the same field of endeavor, Miao discloses the pattern of DMRS locations is repeated at a predetermined number of RUs of the shared data channel or shared control channel in a subframe and wherein the baseband processor is further configured to cause the UE to detect the predetermined number of RUs from at least one of higher layer signaling. (The system of Miao discloses that the DMRS may be repeated in adjacent resource blocks/PRBs/RUs [paragraphs 0020-0021] and the pattern [which indicates the number in a subframe based now often it repeats in sequential RBs] may be signaled by RRC/higher layer signaling [paragraph 0022-0030].)
Therefore, since the system of Miao discloses higher layer signaled PRB repetition, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the PRB repetition of MIAO with the system of 715 as previously modified by Kumar by having the UE receive an indication of which repetition pattern it is to use [which also indicates the predetermined number] and use the signaled pattern to determine the number and location of RUs used for repetition of the DMRS in the subframe from among the RUs of the PSSCH in the selected sub-channels. The motive to combine is to improve reliability of DMRS signaling by using repetition.


Allowable Subject Matter

Claims 32, 33, 35, 45 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 32 and 46, the prior art fails to teach, suggest or disclose conditioning transmission of the DMRS based on at least one of a collision probability or contention probability, wherein the at least one of the collision probability or the contention probability is based on at least one of a number of UEs in a personal area network (PAN) associated with the apparatus or a density of neighboring PANs associated with other UEs. That is, no art teaching condition transmission of a DMRS based on collision or contention probabilities could be found. Furthermore, although general art conditioning transmission based on a collision probability below a threshold could be located, this art is to generic to be applied here, as the condition is of transmission of a DMRS and not just a general data transmission. This is relevant because conditioning transmission of a DMRS is not the same as conditioning transmission of data as the DMRS enables other data to be successfully decoded by operating as a reference signal and cannot be simply anticipated by general art teaching non-transmission based on collision priority as a non-transmission of the DMRS will also prevent decoding of the relevant data. 
Regarding claim 33, the claim depends from claim 32 and is allowable for at least the reasons stated with respect to claim 32, supra.
Regarding claims 35 and 45, the prior art fails to teach, suggest or disclose the DMRS locations are determined based on a temporary ID of the UE. That is, although general art using a temporary ID of a UE as a randomizer, for example the cycle shift of DMRS, are known in the art it was deemed too great of a leap to apply this to the taught randomization here which is not related to the cycle shift. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.

Note about Double Patenting

Note that no double patenting rejection has been applied with respect to patent 11,159,298, as the claims currently presented mirror claims previously restricted by original presentation with respect to those claims ultimately allowed (with incorporation of dependent claims) in 11,159,298. (See the Miscellaneous Action in Application no. 16/079,470, dated 4/14/2021). Furthermore, even if this were not the case the significant differences between the applications (i.e. the use of random allocation in 16/079,470 and no requirement that the patterns are time specific domain locations) would make a double patenting rejection beyond the skill of a person of ordinary skill in the art before the effective filing date of the invention, in view of the number and type of combinations required. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466